Exhibit 10.1

 

FORFEITURE AND WAIVER AGREEMENT

 

Boulevard Acquisition Corp. II

August 15, 2017

399 Park Avenue

6th Floor

New York, NY 10022

 

Estre Ambiental S.A.

1830 Presidente Juscelino Kubitschek Avenue

Tower I, 3rd floor

Itaim Bibi, São Paulo - SP 04543-900

Attn: Sérgio Messias Pedreiro (sergio.pedreiro@estre.com.br)

Julio César de Sá Volotão (julio.volotao@estre.com.br)

 

Re:                                   Forfeiture and Waiver Agreement

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with that certain Business Combination Agreement, dated as of August 15, 2017
(as it may be amended from time to time, the “Business Combination Agreement”),
between Boulevard Acquisition Corp. II, a Delaware corporation (“Boulevard”),
and Estre Ambiental S.A., a sociedade anônima (the “Company”), relating to the
proposed business combination between the Company and Boulevard.  Unless
otherwise defined herein, capitalized terms are used herein as defined in the
Business Combination Agreement.

 

This execution and delivery of this Letter Agreement is a condition to the
obligations of the Company and Boulevard to consummate the transactions
contemplated by the Business Combination Agreement (the “Transactions”).  In
order to induce the Company and Boulevard to enter into the Business Combination
Agreement and to proceed with the consummation of the Transactions, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Boulevard Acquisition Sponsor II, LLC, a Delaware limited
liability company (the “Sponsor”), hereby agrees with the Company and Boulevard
as follows:

 

1.                                      (a)                                
Substantially simultaneously with, but immediately prior to, the Effective Time,
the Sponsor shall forfeit and surrender and/or cause the forfeiture and
surrender to Boulevard, for no consideration, the amount of shares of Boulevard
Class B Common Stock as calculated pursuant to this Section 1.

 

(b)                                 If the amount of cash held by Boulevard
either in the Trust Account or on an unrestricted basis outside the Trust
Account, after giving effect to clauses (i) and (ii) of Section 11.1(h) of the
Business Combination Agreement (the “Closing Cash”) shall equal or exceed $320
million, then no forfeiture and surrender shall be required.

 

(c)                                  If the Closing Cash shall be less than $320
million, then, subject to Section 1(d) below, the Sponsor shall forfeit and
surrender and/or cause the forfeiture and surrender to Boulevard a number of
shares of Boulevard Class B Common Stock as is equal to the product of
9,250,000  multiplied by a fraction, the numerator of which shall be $320
million minus the amount of Closing Cash and the denominator of which shall be
$320 million.

 

(d)                                 Notwithstanding the foregoing, to the extent
the Sponsor shall transfer any shares of Boulevard Class B Common Stock to an
unaffiliated third party as permitted by, and subject to the terms and
conditions of, Section 9.1(c) of the Business Combination Agreement, then the
amount of shares of Boulevard Class B Common Stock the Sponsor shall be required
to forfeit and surrender pursuant to Section 1(c) shall be reduced by an amount
equal to the number of shares of Boulevard Class B Common Stock so transferred
by the Sponsor.

 

(e)                                  The Sponsor hereby agrees to take, and
authorizes Boulevard to take, such other actions as shall be necessary to
evidence such surrender and forfeiture as of immediately prior to the Effective
Time.

 

--------------------------------------------------------------------------------


 

2.                                      The Sponsor hereby waives (for itself,
for its successors, heirs and assigns and for all holders of Boulevard Class B
Common Stock), to the fullest extent permitted by law and the Amended and
Restated Certificate of Incorporation of Boulevard, dated September 21, 2015 (as
it may be amended from time to time, the “Certificate of Incorporation”), the
provisions of Section 4.3(b)(ii) of the Certificate of Incorporation to have the
shares of Boulevard Class B Common Stock convert to shares of Boulevard Class A
Common Stock at a ratio of greater than one-for-one.  The waiver specified in
this paragraph 2 shall be applicable only in connection with the Transactions
(and any issuances of shares of Boulevard Class A Common Stock or of ordinary
shares by Newco, or equity linked securities issued by Boulevard or Newco, in
connection with the Transactions) and shall be void and of no force and effect
if the Business Combination Agreement shall be terminated for any reason.

 

3.                                      This Letter Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.  This Letter Agreement may not be changed, amended,
modified or waived (other than to correct a typographical error) as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

4.                                      This Letter Agreement shall
automatically terminate and be of no force and effect upon the termination of
the Business Combination Agreement for any reason.

 

5.                                      No party hereto may assign either this
Letter Agreement or any of its rights, interests, or obligations hereunder
without the prior written consent of the other party, except as provided above.
Any purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Letter Agreement shall be binding on the Sponsor
and its successors and permitted assigns.  Any transfer made in contravention of
this Letter Agreement shall be null and void.

 

6.                                      This Letter Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction. The parties
hereto (i) all agree that any action, proceeding, claim or dispute arising out
of, or relating in any way to, this Letter Agreement shall be brought and
enforced in the Court of Chancery of the State of Delaware in and for New Castle
County, Delaware, and irrevocably submit to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waive any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

7.                                      This Letter Agreement may be executed
and delivered (including by facsimile transmission or by electronic
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

 

BOULEVARD ACQUISITION SPONSOR II, LLC

 

 

 

 

 

 

 

By:

/s/ Sonia Gardner

 

 

Name: Sonia Gardner

 

 

Title: Member

 

 

Acknowledged and Agreed:

 

 

 

BOULEVARD ACQUISITION CORP. II

 

 

 

By:

/s/ Stephen Trevor

 

 

Name:  Stephen Trevor

 

 

Title: Chief Executive Officer

 

 

 

 

 

ESTRE AMBIENTAL S.A.

 

 

 

By:

/s/ Sergio Pedreiro

 

 

Name: Sergio Pedreiro

 

 

Title: Presidente

 

 

 

 

By:

/s/ Roberto Nakagome

 

 

Name: Roberto Nakagome

 

 

Title: Diretor Financeiro

 

 

[Signature Page to Forfeiture and Waiver Agreement]

 

--------------------------------------------------------------------------------